

EXHIBIT 10.24


















































SPECTRA ENERGY CORP
EXECUTIVE CASH BALANCE PLAN
(As Amended and Restated Effective as of May 1, 2012)







--------------------------------------------------------------------------------





TABLE OF CONTENTS








ARTICLE I PURPOSE OF PLAN
4
 
 
 
ARTICLE II DEFINITIONS
4
 
 
 
ARTICLE III ELIGIBILITY
7
3.1
General
 
3.2
Assumed Amounts
 
 
 
 
ARTICLE IV BENEFITS
7
4.1
General
 
4.2
Make-Whole Benefit
 
4.3
Supplemental Credits
 
4.4
Interest Credits
 
4.5
Assumed Amounts
 
 
 
 
ARTICLE V VESTING
9
 
 
 
ARTICLE VI PAYMENT OF BENEFITS
9
6.1
Benefit Payments
 
6.2
Forms of Benefit Payment
 
6.3
Cash Payment Only
 
6.4
Financial Hardship
 
6.5
Six-Month Delay
 
 
 
 
ARTICLE VII DEATH BENEFITS
12
7.1
Beneficiary Designation
 
7.2
No Beneficiary
 
7.3
Death Before Payment Begins
 
7.4
Death After Payment Begins
 
7.5
Supplemental Security Plan
 
 
 
 
ARTICLE VIII AMENDMENT AND TERMINATION
12
 
 
 
ARTICLE IX ADMINISTRATION
13
9.1
Top-Hat Plan
 
9.2
Plan Operation and Administration
 
9.3
Plan Administrator
 
 
 
 
ARTICLE X CLAIMS PROCEDURE
12






--------------------------------------------------------------------------------




10.1
Claim
 
10.2
Written Claim
 
10.3
Committee Determination
 
10.4
Notice of Determination
 
10.5
Appeal
 
10.6
Request for Review
 
10.7
Determination of Appeal
 
10.8
Hearing
 
10.9
Decision
 
10.1
Exhaustion of Appeals
 
10.11
Committee's Authority
 
 
 
 
ARTICLE XI NATURE OF COMPANY'S OBLIGATION
14
11.1
Unsecured Promise
 
11.2
No Right to Specific Assets
 
11.3
Plan Provisions
 
 
 
 
ARTICLE XII GENERAL PROVISIONS
15
12.1
No Right to Employment
 
12.2
No Assignment
 
12.3
Domestic Relations Order
 
12.4
Withholding
 
12.5
Governing Law
 
12.6
Compliance with Code Section 409A
 








--------------------------------------------------------------------------------





SPECTRA ENERGY CORP
EXECUTIVE CASH BALANCE PLAN


ARTICLE I


PURPOSE OF PLAN


The purposes of the Spectra Energy Corp Executive Cash Balance Plan (the "Plan")
are
(i) to provide additional retirement benefits for a select group of management
or highly
compensated employees and (ii) to provide for the payment of certain amounts
deferred under the predecessor Duke Energy Corporation Executive Cash Balance
Plan I and II. The Plan is effective as of the Distribution Date (as defined
below), and is hereby amended and restated effective as of May 1, 2012. The Plan
is intended to be a nonqualified, unfunded plan of deferred compensation for a
select group of management or highly compensated employees that qualifies as a
top-hat plan that is exempt from substantially all of the requirements of Title
I of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and shall be so interpreted and administered.



ARTICLE II


DEFINITIONS


Wherever used herein, a pronoun or adjective in the masculine gender includes
the
feminine gender, the singular includes the plural, and the following terms have
the following meanings unless a different meaning is clearly required by the
context:


2.1.    "Account" means the record of contributions and adjustments thereto
maintained with respect to each Participant pursuant to Article IV.


2.2.    "Beneficiary" means the person or persons designated by a Participant,
or by another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.


2.3.     "Board of Directors" or "Board'' means the Board of Directors of
Spectra Energy Corp.


2.4.    "Change in Control" shall be deemed to have occurred upon:


(i)    an acquisition subsequent to the Distribution Date hereof by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Acf')) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of
30% or more of either (A) the then outstanding shares of common stock of Spectra
Energy Corp or (B) the combined voting power of the then outstanding voting
securities of Spectra Energy Corp entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
Spectra Energy Corp, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from Spectra Energy Corp, (2) any acquisition





--------------------------------------------------------------------------------




by Spectra Energy Corp and (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by Spectra Energy Corp or its affiliated
companies;


(ii)    during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board of Directors (and any new directors whose election by the
Board of Directors or nomination for election by the Spectra Energy Corp's
shareholders was approved by a vote of at least 2/3 of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason
(except for death, disability or voluntary retirement) to constitute a majority
thereof;


(iii)    the consummation, after the Distribution Date, of a merger,
consolidation, reorganization or similar corporate transaction, which has been
approved by the shareholders of Spectra Energy Corp, whether or not Spectra
Energy Corp is the surviving corporation in such transaction, other than a
merger, consolidation, or reorganization that would result in the voting
securities of Spectra Energy Corp outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Spectra Energy Corp (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization; or


(iv)    the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of Spectra Energy Corp or
(B) a complete liquidation or dissolution of Spectra Energy Corp, which has been
approved by the shareholders of Spectra Energy Corp;


provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which Spectra Energy Corp becomes a separate publicly-held
corporation for the first time.


2.5.    "Code" means the Internal Revenue Code of 1986, as amended.


2.6.    "Committee" means the Compensation Committee of the Board of Directors
or its delegate.


2.7.    "Company" means Spectra Energy Corp and its affiliated companies.


2.8.    "Compensation" means "Compensation" as defined in the Retirement Cash
Balance Plan but without regard to the limitations of Code Section 401(a)(17)
and including employee deferrals (except for deferrals of long-term incentive
awards) under the Spectra Energy Corp Executive Savings Plan.


2.9.    "Distribution Date" has the meaning given such term in the Separation
and
Distribution Agreement by and between Duke Energy Corporation and Spectra Energy
Corp.


2.10.    "Duke" means Duke Energy Corporation.


2.11.    "Duke Plan" means, collectively, the Duke Energy Corporation Executive
Cash





--------------------------------------------------------------------------------




Balance Plans I and II.


2.12.    "Employee" means a person employed by the Company.


2.13.    "Equalization Plan" means, to the extent maintained, the Spectra Energy
Corp
Retirement Benefit Equalization Plan.


2.14.    "Interest Credit" means the amount determined by multiplying the
balance of a cash balance account by the Interest Factor for a month.


2.15.    "Interest Factor" means the interest rate determined by the formula (1
+ i)(1/12) - 1, where "i" equals the yield on 30-year Treasury Bonds as
published in the Federal Reserve Statistical Release H.15 for the end of the
third full business week of the month prior to the beginning of the calendar
quarter for which the monthly accrual is being applied, but not more than an
annual percentage rate of9% and not less than an annual percentage rate of 4%.


2.16.    "Make-Whole Account" means the account described in Section 4.2.


2.17.    "Make-Whole Benefit" means the benefit provided pursuant to Section 4.2
of the Plan.


2.18.    "Participant" means an Employee who is entitled to receive benefits
from the Plan.


2.19.    "Pay Credit" means a credit that is added to a Participant's Make-Whole
Account pursuant to Section 4.2.


2.20.    "Retirement Cash Balance Plan" means (i) with respect to benefits
governed by Sub-Plan II, the Spectra Energy Retirement Cash Balance Plan as in
effect from time to time, and (ii) with respect to benefits governed by Sub-Plan
I, the Duke Energy Retirement Cash Balance Plan as in effect on October 3, 2004,
without giving effect to amendments adopted thereafter.


2.21.    "Separation From Service" means the Participant's separation from
service with the Company within the meaning of Code Section 409A.


2.22.    "Specified Employee" means a Participant who is a "specified employee"
(as defined in Code Section 409A(2)(B)(i)) of the Company (or an entity which is
considered to be a single employer with the Company under Code Section 414(b) or
414(c)), as determined under Code Section 409A at any time during any twelve
(12) month period ending on December 31, but only if the Company has any stock
that is publicly traded on an established securities market or otherwise.
Notwithstanding the foregoing, a Participant will be deemed to be a Specified
Employee for the period of April 1 through March 31 following such December 31,
except as otherwise may be required under Code Section 409A.


2.23.    "Sub-Plan I" and "Sub-Plan II" have the meanings given such terms m
Section 12.6.


2.24.    "Supplemental Benefit" means the benefit provided under Section 4.3 of
the Plan.





--------------------------------------------------------------------------------






2.25.    "Supplemental Credit" means a credit that 1s added to a Participant's
Supplemental Account pursuant to Section 4.3.


2.26.    "Supplemental Retirement Plan" means the Supplemental Retirement Plan
for
Employees of Duke Power Company as it existed on December 31, 1996.


2.27.    "Supplemental Security Plan" means the Duke Power Company Supplemental
Security Plan as it existed on December 31, 1996.



ARTICLE III


ELIGIBILITY


3.1    General.    Any Employee designated by the Committee shall be eligible to
participate in the Plan and shall remain eligible as long as he continues to be
an Employee or until designated ineligible by the Committee. Notwithstanding the
foregoing, an Employee who is not a member of a "select group of management or
highly compensated employees" within the meaning of ERISA, may not participate
in the Plan. Participants shall not receive any benefits under the terms of the
Supplemental Retirement Plan, the Supplemental Security Plan, the Equalization
Plan or any comparable plan maintained by the Company.


3.2    Assumed Amounts.    Any individual with respect to whom "Assumed Amounts"
(as defined in Section 4.5) are credited hereunder shall automatically
participate, and be a "Participant," in the Plan with respect to such Assumed
Amounts as of the Distribution Date.



ARTICLE IV


BENEFITS


4.1    General.     The Plan provides a Make-Whole Benefit and may provide a
Supplemental Benefit. Each Participant shall have a "Make-Whole Account", which
is a bookkeeping account established under this Plan and shall be eligible for a
Make-Whole Benefit.
The Committee will determine whether a Participant is to be eligible for a
Supplemental Benefit, and in such case a "Supplemental Account," which is a
bookkeeping account, shall be established.


4.2    Make-Whole Benefit. Under the Make-Whole Benefit, for any month that a
Participant is eligible to participate in this Plan, the Participant's
Make-Whole Account shall receive a Pay Credit equal to the excess, if any, of
(a) the pay credit that would have been provided under the Retirement Cash
Balance Plan for the month if the Retirement Cash Balance Plan used the
definition of Compensation set forth herein and, to the extent determined by the
Committee from time to time, other types of excluded pay were treated as
eligible compensation under such Plan; over (b) the pay credit for the month
that is actually made to the Participant's account under the Retirement Cash
Balance Plan. A Participant, while "Disabled" as defined in the Retirement Cash
Balance Plan and continuing to receive pay credits to the Participant's account
under the Retirement Cash Balance Plan, shall continue to receive Pay Credits to
the Participant's Make-Whole Account determined on the same





--------------------------------------------------------------------------------




basis as his continued pay credits under the Retirement Cash Balance Plan, and
based upon his eligible Compensation immediately prior to disability.


In addition, the Make-Whole Benefit provides a Pay Credit to the Participant's
Make­ Whole Account equal to any reduction in a benefit under the Retirement
Cash Balance Plan resulting from the limitations imposed by Code Section 415.
Where an opening account balance under the Retirement Cash Balance Plan has been
established for a Participant, the Committee, in its sole discretion, may
establish an opening balance for the Participant's Make-Whole Account that is
designed to provide a transition benefit comparable to the benefit provided
through the Retirement Cash Balance Plan opening account balance, but without
regard to the limitations imposed by Code Sections 401(a)(17) or 415. If the
value of the benefit which a vested Participant had accrued under the
Supplemental Retirement Plan as of December 31, 1996, is greater than the value
of the Participant's Make-Whole Account on the date the Participant retires,
such higher value shall apply.


4.3    Supplemental Credits. A Participant's Supplemental Account shall receive
such Supplemental Credits, in such amounts and at such times, as the Committee,
in its sole discretion, may determine. Notwithstanding Sections 4.3 and 4.4 to
the contrary, the Minimum Benefit feature of Section 4.3(e) of the Duke Plan, as
in effect prior to January 1, 1999, is preserved herein and incorporated by
reference.


4.4    Interest Credits. An Interest Credit will be added to a Participant's
Make-Whole Account and to a Participant's Supplemental Account as of the end of
each calendar month ending prior to the month in which the respective account is
fully distributed or forfeited. The amount of the Interest Credit for a month
will equal the balance of the respective account as of the end of the prior
month (after adding any Pay Credit, Supplemental Credit and Interest Credit for
the prior month and subtracting any payment or forfeiture for the prior month)
multiplied by the Interest Factor for the month. Notwithstanding the foregoing,
Interest Credits to the Supplemental Account under Sub-Plan I of a Participant
whose employment with the Company terminates before attaining the earliest
retirement age under the Retirement Cash Balance Plan will be suspended
beginning with the month during which employment terminates and will not resume
until the month following the month during which payment of the Supplemental
Benefit commences.


4.5    Assumed Amounts. The Company has assumed the obligations under the Duke
Plan with respect to certain Participants who previously were employees of Duke
or its affiliates ("Assumed Amounts"). As a result, a Participant who was a
participant in the Duke Plan shall have (i) an initial balance in his or her
Make-Whole Account equal to the balance in his or her Make-Whole Account under
the Duke Plan immediately prior to the Distribution Date, and (ii) an initial
balance in his or her Supplemental Account equal to the balance, if any, in his
or her Supplemental Account under the Duke Plan immediately prior to the
Distribution Date. The Assumed Amounts credited to Accounts hereunder shall
remain subject to the same vesting provisions as in effect under the Duke Plan,
and shall remain subject to the same distribution and beneficiary designation
elections that were controlling under the Duke Plan immediately prior to the
Distribution Date until a new election is made in accordance with the terms of
this Plan that by its terms supersedes the prior election.







--------------------------------------------------------------------------------





ARTICLE V


VESTING


Unless the Committee provides otherwise for a particular Participant at the time
the
Participant initially becomes eligible to participate in the Plan or at the time
of an award of a particular Supplemental Credit (and any Interest Credits
thereto), a Participant will become fully
vested in the Participant's Make-Whole Account and the Participant's
Supplemental Account, if any, (i) when the Participant becomes vested under the
Retirement Cash Balance Plan, or (ii) the
Participant's employment with the Company terminates on account of the
Participant's death or
the Participant having become "Disabled", as defined in the Retirement Cash
Balance Plan. If a Participant's employment with the Company terminates and the
Participant is not fully vested, the unvested portion of the Participant's
Make-Whole Account and of the Participant's Supplemental Account, if any, shall
be immediately forfeited and no benefit under the Plan shall be paid with
respect thereto.


In the event of a Change in Control, all Accounts shall become 100% fully and
immediately vested and non-forfeitable, and shall thereafter be maintained and
paid in accordance with the terms of this Plan.



ARTICLE VI


PAYMENT OF BENEFITS


6.1    Benefit Payments. A Participant who incurs a Separation From Service
prior to
the Participant's earliest retirement age under the Retirement Cash Balance Plan
will receive, or
will begin to receive, payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, as soon as administratively feasible following the
month in which the Participant attains age 55. A Participant who incurs a
Separation From Service after the Participant's earliest retirement age under
the Retirement Cash Balance Plan will receive, or will begin to receive, payment
of his vested Make-Whole Account and his vested Supplemental Account, if any, as
soon as administratively feasible following the month in which the Participant's
employment terminates. Notwithstanding the foregoing, a Participant who incurs a
Separation From Service on or after December 31, 2006 will receive, or will
begin to receive, payment of his vested Make Whole Account under Sub-Plan II and
his vested Supplemental Account, if any, under Sub-Plan II as soon as
administratively feasible following the month in which the Participant's
employment terminates. A Participant, while "Disabled" (as defined in the
Retirement Cash Balance Plan), and continuing to receive pay credits to the
Participant's account under the Retirement Cash Balance Plan, shall not receive
payment of benefits during the period the Participant receives such pay credits,
any other Participant who incurs a Separation From Service and whose Make-Whole
Account and Supplemental Account, if any, have a combined balance, as of the
last day of the month during which employment terminated, of less than $25,000
will receive payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, in a single sum, as soon as administratively
feasible following the month in which the Participant's employment terminates
under this Plan. Except as provided in Section 6.5, payment of a Participant's
vested Make-Whole Account





--------------------------------------------------------------------------------




and his vested Supplemental Account shall be paid or begin to be paid not later
than sixty (60) days following the month in which such amounts become payable.


6.2    Forms of Benefit Payment.


(a) Participants who are designated as eligible after the Distribution Date must
elect a form of benefit payment within 30 days after being designated eligible
to participate in the Plan by completing such form as the Committee shall
require and filing the completed form with, and acceptance by, the Committee.
Failure to timely elect a form of benefit payment shall result in a deemed
election of a single lump sum payment. A Participant may change his or her
benefit payment election at any time, and from time to time, by completing a new
election form as the Committee provides and filing the completed form with, and
acceptance by, the Committee; provided, however, that the Participant has not
filed a payment election form within the prior 12 months. With respect to
amounts deferred under Sub-Plan II, except where the payment of the
Participant's benefit is due to death or disability (within the meaning of Code
Section 409A), (i) a Participant's election to change the form of benefit
payment shall become effective one year from the date on which the election form
was file with the Committee, but only if the Participant continued in employment
throughout such one-year period, and (ii) any lump sum or installment form of
payment that is changed by the Participant's election pursuant to this paragraph
will be paid not earlier than five years from the date that such payment would
otherwise have been paid.


(b)
The forms of benefit payment available under the Plan are: (1)     single sum
payment;

(2)     monthly payments for three years; and


(3)     monthly payments for ten years.


At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect and unless otherwise expressly provided by the Plan.


Notwithstanding the foregoing, if a Participant has previously elected to
receive payment of his Account on a monthly basis over a period of 15 years and
has commenced payment of his Account pursuant to such election as of December
31, 2009, the Participant shall continue to receive payment of his Account on a
monthly basis for the remainder of such
15-year period. If the Participant has previously elected to receive payment of
his Account on a monthly basis over a period of 15 years and has not yet
commenced payment of his Account pursuant to such election as of December 31,
2009, the
Participant shall be permitted to retain such election, but in the event that
the Participant makes a subsequent election, only the forms of benefit payment
set forth in the first paragraph of this Section 6.2(b) are available.





--------------------------------------------------------------------------------






(c)
Under the monthly form of benefit payment, the amount of payment for a
particular month shall be calculated as follows:



amount =    V
N


where


N
represents the number of months remaining in the payment term as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the number of months shall be equal to the number
of months in the elected installment form; and



v
represents the balance of the Participant's Make-Whole Account and the balance
of the Participant's Supplemental Account, if any, determined as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the balances will be determined as of the last day
of the month immediately prior to the payment commencement date.



6.3    Cash Payment Only. Any benefit payment due under the Plan shall be paid
in cash.


6.4    Financial Hardship. Upon written request by a Participant, the Committee
may distribute to a Participant who is receiving a monthly payment form of
distribution, such amount of the remaining balance of the Participant's vested
cash balance account and vested Supplemental Account, if any, which the
Committee determines is necessary to provide for a financial hardship suffered
by the Participant. For this purpose, "financial hardship" shall mean a severe
financial hardship that constitutes an "unforeseeable emergency" within the
meaning of Code Section 409A. Notwithstanding the foregoing, if any member of
the Committee requests a hardship distribution, then such Committee member shall
take no part in the discussion or decision concerning whether such member has
suffered a financial hardship, or the amount to be distributed in relief
thereof.


6.5    Six-Month Delay. Notwithstanding any provision in this Plan to the
contrary, if the payment of any benefit hereunder would be subject to additional
taxes and interest under Code Section 409A because the timing of such payment is
not delayed as provided in Code Section 409A for a Specified Employee, then if
the Participant is a Specified Employee under Code Section 409A, any such
payment that the Participant would otherwise be entitled to receive during the
first six months following the date of the Participant's Separation From Service
shall be delayed and paid, if in the form of a lump sum payment, or commence, if
in the form of installment payments, as applicable, within fifteen (15) business
days after the date that is six months following such Separation From Service
date, or such earlier date upon which such amount can be paid or provided under
Code Section 409A without being subject to such taxation.







--------------------------------------------------------------------------------





ARTICLE VII


DEATH BENEFITS


7.1    Beneficiary Designation.     In accordance with procedures established by
the
Company, each Participant shall designate a Beneficiary or Beneficiaries to
receive payment of his vested Make-Whole Account and vested Supplemental Account
upon his death, as provided in Section 7.3 or 7.4, and if applicable, Section
7.5, below.


7.2    No Beneficiary. If the Participant does not designate a Beneficiary, or
if the Beneficiary who is designated should predecease the Participant, the
death benefit for a deceased Participant shall be paid to the estate of the
Participant, as the Participant's Beneficiary, in a single cash payment not
later than sixty (60) days following date of the Participant's death.


7.3    Death Before Payment Begins. If a Participant should die while still
employed by the Company or otherwise before payment of any Plan benefits has
commenced, payments of any death benefit shall be made to the Participant's
Beneficiary in the same benefit payment form elected by the Participant under
Section 6.2, unless the Beneficiary is the estate and in that case, a single
cash payment shall be made not later than sixty (60) days following date of the
Participant's death. Notwithstanding the foregoing, if the death benefit is less
than $25,000, the death benefit shall automatically be paid to the Participant's
Beneficiary in a single cash payment not later than sixty (60) days following
the date of Participant's death.


7.4    Death After Payment Begins. If a Participant should die after payment of
Plan benefits has commenced, payment of any death benefit will be made to the
Participant's Beneficiary as a continuation of the benefit payment form that had
been in effect for the Participant, unless the Beneficiary is the estate and in
that case, a single cash payment shall be made not later than sixty (60) days
following date of the Participant's death.


7.5    Supplemental Security Plan. If an Employee who was an active participant
in the Supplemental Security Plan on December 31, 1996, should die while still
employed by the Company, the portion of the death benefit attributable to the
Employee's Supplemental Account shall not be less than the amount determined by
multiplying 2.5 times the annualized base rate of pay of the Employee on the
date of death.



ARTICLE VIII


AMENDMENT AND TERMINATION


The Committee retains the sole and unilateral right to terminate, amend, modify
or
supplement this Plan, in whole or in part, at any time. The Committee may
delegate the right to amend the Plan, subject to any limitations it may impose,
to an officer of the Company. No such action shall adversely affect a
Participant's right to receive amounts then credited to a Participant's account
with respect to events occurring prior to the date of such amendment.
In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in





--------------------------------------------------------------------------------




any way by such amendment or termination either at the time of such action or at
any time thereafter. This restriction in the event of a Change in Control shall
be determined by reference to the date any amendment or resolution terminating
the Plan is actually signed by an authorized party rather than the date such
action purports to be effective.



ARTICLE IX


ADMINISTRATION


9.1    Top-Hat Plan. The Company intends for the Plan to be an unfunded
"top-hat"
plan for a select group of management or highly compensated employees which is
exempt from substantially all of the requirements of Title I of ERISA pursuant
to Sections 201(2), 301(a)(3), and 401(a)(l) ofERISA. The Company is the Plan
sponsor under Section 3(16)(B) ofERISA.


9.2    Plan Operation and Administration. The Committee shall have the authority
to control and manage the operation and administration of the Plan except as
otherwise expressly provided in this Plan document. The Committee may designate
other persons to carry out fiduciary responsibilities under the Plan.


9.3    Plan Administrator. The Committee is the administrator of the Plan within
the meaning Section 3(16)(A) of ERISA. As administrator, the Committee has the
authority (without limitation as to other authority) to delegate its duties to
agents and to make rules and regulations that it believes are necessary or
appropriate to carry out the Plan. The Committee has the discretion (i) to
interpret and construe the terms and provisions of the Plan (including any rules
or regulations adopted under the Plan), (ii) to determine questions of
eligibility to participate in the Plan and (iii) to make factual determinations
in connection with any of the foregoing. A decision of the Committee with
respect to any matter pertaining to the Plan including without limitation the
Employees determined to be Participants, the benefits payable, and the
construction or interpretation of any provision thereof, shall be conclusive and
binding upon all interested persons. No Committee member shall participate in
any decision of the Committee that would directly and specifically affect the
timing or amount of his benefits under the Plan, except to the extent that such
decision applies to all Participants under the Plan.



ARTICLE X


CLAIMS PROCEDURE


10.1    Claim. A person with an interest in the Plan shall have the right to
file a claim for
benefits under the Plan and to appeal any denial of a claim for benefits. Any
request or application for a Plan benefit or to clarify the claimant's rights to
future benefits under the terms of the Plan shall be considered to be a claim.


10.2    Written Claim. A claim for benefits will be considered as having been
made when submitted in writing by the claimant (or by such claimant's authorized
representative) to the Committee. No particular form is required for the claim,
but the written claim must identify





--------------------------------------------------------------------------------




the name of the claimant and describe generally the benefit to which the
claimant believes he is entitled. The claim may be delivered personally during
normal business hours or mailed to the Committee.


10.3    Committee Determination. The Committee will determine whether, or to
what extent, the claim may be allowed or denied under the terms of the Plan. If
the claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision. If notice of denial of a claim (in
whole or in part) is not furnished within the initial 90-day period after the
claim is submitted (or, if applicable, the extended 90-day period), the claimant
shall consider that his claim has been denied just as if he had received actual
notice of denial.


10.4    Notice of Determination. The notice informing the claimant that his
claim has been wholly or partially denied shall be written in a manner
calculated to be understood by the claimant and shall include:


(a)
The specific reason(s) for the denial.



(b)
Specific reference to pertinent Plan provisions on which the denial is based.



(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.



(d)
Appropriate information as to the steps to be taken if the claimant wishes to
submit his claim for review.



10.5    Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.


10.6    Request for Review. The request for review of a denied claim must be
made in writing. In connection with making such request, the claimant or his
authorized representative may:


(a)     Review pertinent documents.
(b)     Submit issues and comments in writing.





--------------------------------------------------------------------------------






10.7    Determination of Appeal. The decision of the Committee regarding the
appeal shall be promptly given to the claimant in writing and shall normally be
given no later than 60 days following the receipt of the request for review.
However, if special circumstances (for example, if the Committee decides to hold
a hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Committee holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Plan's receipt
of a request for review, unless the request is filed within 30 days preceding
the date of such meeting. In such case, a decision may be made by no later than
the date of the second meeting following the Plan's receipt of the request for
review. If special circumstances (for example, if the Committee decides to hold
a hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than the third
meeting following the Plan's receipt of the request for review. If special
circumstances require that the decision will be made beyond the initial time for
furnishing the decision, written notice of the extension shall be furnished to
the claimant (or his authorized representative) prior to the commencement of the
extension. The decision on review shall be in writing and shall be furnished to
the claimant or to his authorized representative within the appropriate time for
the decision. If a decision on review is not furnished within the appropriate
time, the claim shall be deemed to have been denied on appeal.


10.8    Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.


10.9    Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.


10.10    Exhaustion of Appeals. A person must exhaust his rights to file a claim
and to request a review of the denial of his claim before bringing any civil
action to recover benefits due to him under the terms of the Plan, to enforce
his rights under the terms of the Plan, or to clarify his rights to future
benefits under the terms of the Plan.


10.11    Committee's Authority. The Committee shall exercise its responsibility
and authority under this claims procedure as a fiduciary and, in such capacity,
shall have the discretionary authority and responsibility (a) to interpret and
construe the Plan and any rules or regulations under the Plan, (b) to determine
the eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (c) to make factual
determinations in connection with any of the foregoing.



ARTICLE XI


NATURE OF COMPANY'S OBLIGATION


11.1    Unsecured Promise. The Company's obligation to the Participant under
this Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this





--------------------------------------------------------------------------------




Plan shall be solely those of an unsecured general creditor of the Company. The
Company shall not be obligated under any circumstances to set aside or hold
assets to fund its financial obligations under this Plan.


11.2    No Right to Specific Assets. Notwithstanding the foregoing, the Company
may, in its sole discretion establish such accounts, trusts, insurance policies
or arrangements, or any other mechanisms it deems necessary or appropriate to
account for or fund its obligations under the Plan. Any assets which the Company
may set aside, acquire or hold to help cover its financial liabilities under
this Plan are and remain general assets of the Company subject to the claims of
its creditors. The Company does not give, and the Plan does not give, any
beneficial ownership interest in any assets of the Company to a Participant or
Beneficiary. All rights of ownership in any assets are and remain in the
Company. Any general asset used or acquired by the Company in connection with
the liabilities it has assumed under this Plan shall not be deemed to be held
under any trust for the benefit of the Participant or any Beneficiary, and no
general asset shall be considered security for the performance of the
obligations of the Company. Any asset shall remain a general, unpledged, and
unrestricted asset of the Company.


11.3    Plan Provisions. The Company's liability for payment of benefits shall
be determined only under the provisions of this Plan, as it may be amended from
time to time.



ARTICLE XII


GENERAL PROVISIONS


12.1    No Right to Employment.    Nothing in this Plan shall be deemed to give
any
person the right to remain in the employ of the Company or affect the right of
the Company to terminate any Participant's employment with or without cause.


12.2    No Assignment. Except as provided under Section 12.3 with respect to a
DRO, no right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge. Any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge these benefits
shall be void. No right or benefit under this Plan shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to the benefit. If any Participant or Beneficiary under the Plan should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Committee, shall cease. In these circumstances, the
Committee may hold or apply the benefit payment or payments, or any part of it,
for the benefit of the Participant or his Beneficiary, the Participant's spouse,
children, or other dependents, or any of them, in any manner and in any portion
that the Committee may deem proper.
12.3    Domestic Relations Order. The anti-alienation restrictions of Section
12.2 shall not apply to a domestic relations order (as defined in Code Section
414(p)(1)(B)) (a "DRO"). The Committee may direct the acceleration of payment of
all or a portion of a Participant's Account and pay such amount to an individual
other than the Participant to the extent necessary to fulfill the requirements
of a DRO. The rules set forth in Section 6.2(a) governing subsequent changes in
the Participant's benefit payment election shall not apply to any change in the
form and timing of payment to the extent that such election is reflected in, or
made in accordance with, the terms of a DRO.





--------------------------------------------------------------------------------






12.4    Withholding. Any amount required to be withheld under applicable
Federal, state and local tax laws (including any amounts required to be withheld
under Code Section 3121(v)) will be withheld in such manner as the Committee
will determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.


12.5    Governing Law. This Plan shall be construed and administered in
accordance with the laws of the State of Texas to the extent that such laws are
not preempted by Federal law.




12.6    Compliance with Code Section 409A. The Plan is divided into two separate
deferred compensation sub-plans, one of which shall be named "Sub-Plan I" and
the other shall
be named "Sub-Plan II." Sub-Plan I shall include only "amounts deferred" before
January 1,
2005 (within the meaning of Code Section 409A) under the Duke Plan, and earnings
thereon, and such deferred compensation shall be subject to the applicable
provisions of the Duke Plan as in effect on October 3, 2004, as modified herein,
and as Sub-Plan I is subsequently amended or
otherwise changed, except as would result in such deferred compensation being
subject to Code Section 409A. The adoption of the Plan is not intended to be a
"material modification" (within the meaning of Code Section 409A) with respect
to amounts under Sub-Plan I, and shall be construed accordingly. Sub-Plan II
shall include only "amounts deferred" after December 31,
2004, and earnings thereon, and such deferred compensation shall be subject to
the provisions of
the Plan as in effect on the Distribution Date, as subsequently amended or
otherwise changed. The Company intends Sub-Plan II to comply with the provisions
of Code Section 409A, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be distributed or made
available to Participants or Beneficiaries. Sub-Plan II shall be construed,
administered, and governed in a manner that effects such intent, and no action
shall be taken that would be inconsistent with such intent. To the extent any
terms of the Plan are ambiguous, such terms shall be interpreted as necessary to
comply with Code Section 409A.


[Signature page follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of the Company this 1st day of May, 2012.






 
SPECTRA ENERGY CORP
 
By: ___________________________
 
Name: Dorothy M. Ables
 
Title: Chief Administrative Officer






